Name: Council Regulation (EC) No 789/96 of 22 April 1996 opening and providing for the administration of autonomous Community tariff quotas for certain fishery products (1996)
 Type: Regulation
 Subject Matter: tariff policy;  EU finance;  fisheries
 Date Published: nan

 No L 108/8 EN Official Journal of the European Communities 1 . 5. 96 COUNCIL REGULATION (EC) No 789/96 of 22 April 1996 opening and providing for the administration of autonomous Community tariff quotas for certain fishery products (1996) limits of the Community tariff quota indicated for each product. 2. Imports of the products in question shall not be covered by the quotas referred to in paragraph 1 unless the free-at-frontier price, which is determined by the Member States in accordance with Article 22 of Council Regulation (EEC) No 3759/92 of 17 December 1992 on the common organization of the market in fishery and aquaculture products ('), is at least equal to the reference price fixed, or to be fixed, by the Community for the products or categories of products concerned. Article 2 THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 28 thereof, Having regard to the proposal from the Commission, Whereas Community supplies of certain species of fish or fish fillets currently depend on imports from third coun ­ tries; whereas it is in the Community's interest to suspend in part or in whole the customs duties for the products in question, within Community tariff quotas of an appro ­ priate volume; whereas, in order not to jeopardize the development prospects of this production in the Commu ­ nity and to ensure an adequate supply to satisfy user industries, those quotas should be opened for the period from 1 April until 31 December 1996, applying customs duties varied accordingly to sensitivity of the different products on the Community market; Whereas it is necessary, in particular, to ensure for all Community importers equal and uninterrupted access to the said quotas and to ensure the uninterrupted applica ­ tion of the rates laid down for the quotas to all imports of the products concerned into all Member States until the quotas have been used up; Whereas the decision for the opening of autonomous tariff quotas should be taken by the Community; whereas, to ensure the efficiency of a common administration of these quotas, there is no reasonable obstacle to authoriz ­ ing the Member States to draw from the quota-volumes the necessary quantities corresponding to actual imports; whereas, however, this method of administration requires close cooperation between the Member States and the Commission and the latter must in particular be able to monitor the rate at which the quotas are used up and inform the Member States accordingly, The tariff quotas referred to in Article 1 shall be managed by the Commission, which may take all appropriate administrative measures in order to ensure effective admi ­ nistration thereof. Article 3 If an importer presents in a Member State an entry for release for free circulation, including a request for prefe ­ rential benefit for a product covered by this Regulation and if this entry for release is accepted by the customs authorities, the Member State concerned shall inform the Commission and draw an amount corresponding to its requirements from the corresponding quota amount. The drawing request, with indication of the date of accep ­ tance of the said entries, must be transmitted to the Commission without delay. HAS ADOPTED THIS REGULATION: The drawings shall be granted by the Commission by reference to the date of acceptance of the entries for release for free circulation by the customs authorities of the Member State concerned to the extent that the avail ­ able balance so permits. Article 1 1 . From 1 April until 31 December 1996, the customs duties applicable on importation to products listed in the Annex shall be suspended at the levels and within the (') OJ No L 388, 31 . 12. 1992, p. 1 . Regulation as last amended by Regulation (EC) No 3318/94 (OJ No L 350, 31 . 12. 1994, p. 15). 1 . 5 . 96 I EN I Official Journal of the European Communities No L 108/9 Article 5 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . If a Member State does not use the quantities drawn it shall return them as soon as possible to the corresponding quota amount. If the quantities requested are greater than the available balance of the quota amount, allocation shall be made on a pro rata basis with respect to the requests. Member States shall be informed by the Commission of the drawings made . Article 4 Each Member State shall ensure that importers of the products concerned have equal and uninterrupted access to the quotas for such time as the residual balance of the quota volumes so permits. Article 6 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 April 1996. For the Council The President W. LUCHETTI No L 108/ 10 EN Official Journal of the European Communities 1 . 5. 96 ANNEX Series No CN code Taricsubdivision Description of goods Amount of quota (in tonnes) Quota duty (%) 09.2753 ex 0302 50 10 ex 0302 50 90 ex 0302 69 35 ex 0303 60 1 1 ex 0303 60 19 ex 0303 60 90 ex 0303 79 41 20 11 91 10 10 10 10 10 Cod (Gadus morbua, Gadus ogac, Gadus macrocephalus) and fish of the genus Boreogadus saida, excluding, livers , roes, presented fresh, chilled or frozen, for processing (a) 50 000 4,5 09.2765 0305 62 00 0305 69 10 Cod (Gadus morhua, Gadus ogac, Gadus macrocephalus), and fish of the species Boreogadus saida, salted or in brine, but not dried or smoked 9 000 4 09.2773 ex 0306 13 10 ex 0306 23 1 0 10 11 91 Shrimps and prawns of the species Pandalus borealis, in shell , fresh, chilled or frozen, for processing (a) (*&gt;) 6 000 0 09.2758 ex 0302 70 00 20 Cod livers (Gadus morhua, Gadus ogac, Gadus macrocephalus), and fish liver of the genus Boreogadus saida, for processing (a) (b) 400 0 09.2779 ex 0304 90 05 10 Surimi , frozen, for processing (") (b) 3 500 6 09.2780 ex 0304 20 91 ex 0304 90 97 10 60 Blue grenadier fillets (Macrouronus novae ­ zelandiae), and other frozen meat of blue grenadier for processing (') (b) 3 500 6 09.2757 ex 0302 62 00 ex 0303 72 00 10 10 Haddock (Melanogrammus aeglefinus) fresh, chilled or frozen for processing (a) (b) 250 4 09.2785 ex 0307 49 59 ex 0307 99 1 1 10 10 Tubes of squid (Omnastrephes spp., Noto ­ todarus spp., Sepioteuthis spp.) and IIlex spp., frozen, for processing (a) f5) 3 500 4 09.2786 ex 0307 49 59 ex 0307 99 1 1 20 20 Squid (Omnastrephes spp., Nototodarus spp., Sepioteuthis spp.) and IIlex spp., frozen whole, tentacles and fins, for processing (a) (h) 500 4 09.2787 ex 0302 22 00 ex 0303 32 00 20 20 Plaice (Pleuronectes platessa), fresh, chilled or frozen , for processing (a) 2 500 4 1 . 5 . 96 [ ENH Official Journal of the European Communities No L 108/11 ( ¢) Control of the use for this special purpose shall be earned out pursuant to the relevant Community provisions . (?) This quota is available for products intended to undergo any operation, unless it is solely for one or more of the following operations :  cleaning, gutting, tailing, heading,  cutting (excluding filleting or cutting of frozen blocks),  sampling, sorting,  labelling,  packing,  chilling,  freezing,  deep freezing,  thawing, separation . However the quota is not available for products intended, in addition to undergo treatment (or operations) which give quota entitlement, where such treat ­ ment (or operations) is (are) carried out at retail or catering level. The reduction of customs duties shall apply only to fish intended for human consump ­ tion .